Title: To Thomas Jefferson from Littleton Waller Tazewell, 11 May 1826
From: Tazewell, Littleton Waller
To: Jefferson, Thomas

Dear Sir;Senate Chamber, Washington.
May 11. 1826.An accident prevented the receipt of your letter of the 25th of November last, for so long a period after its date, that I then thought it better to postpone writing to you in reply, until I could communicate some intelligence in relation to the subject to which it refer’d—The delay of the House of Representatives to pass the bill which Mr Rives had introduced into that body, until a few days past, deprived me of any opportunity of learning any thing as to its probable fate; and so kept me silent—so soon as this bill came to the Senate, I attended to it; and have now the satisfaction to inform you of its final passage through this body—It now wants nothing but the signature of the president to become a law—Mr Rives tells me, that he has already communicated to you the provisions of the bill he had introduced, and that they had received your approbation; it is only necessary therefore for me to say, that no change whatever was made in the bill by the Senate—The documents referred to in your letter, (which I received from Mr Rives) I have returned to that gentleman at his request—I am very respectfully. Dear Sir your mo: obdn servtLittn W Tazewell